         Case 1:20-cv-01000-JSR Document 4 Filed 02/11/20 Page 1 of 2
IH-32                                                                                Rev: 2014-1




                      United States District Court	

                                  for the	

                     Southern District of New York	

                              Related Case Statement	

                                                !
                              Full Caption of Later Filed Case:

CHRISTOPHER CLIFFORD




                  Plaintiff                                        Case Number


                                                 1:20-cv-01000
                    vs.

!!
MAJOR LEAGUE BASEBALL; MLB
ADVANCED MEDIA, LP; HOUSTON
ASTROS, LLC; BOSTON RED SOX
BASEBALL CLUB, LP; and JOHN DOES 1-
50

                 Defendant

                              Full Caption of Earlier Filed Case:
               (including in bankruptcy appeals the relevant adversary proceeding)

!!
KRISTOPHER R. OLSON, individually and
on behalf of all others similarly situated



                  Plaintiff                                        Case Number

                                                 1:20-cv-00632
                    vs.

!!
KRISTOPHER R. OLSON, individually and
on behalf of all others similarly situated



                 Defendant
!

                                             Page !1
            Case 1:20-cv-01000-JSR Document 4 Filed 02/11/20 Page 2 of 2
IH-32                                                                                          Rev: 2014-1



Status of Earlier Filed Case:
                           (If so, set forth the procedure which resulted in closure, e.g., voluntary
        ____ Closed        dismissal, settlement, court decision. Also, state whether there is an appeal
                           pending.)
        ✔
     ____ Open             (If so, set forth procedural status and summarize any court rulings.)

!
!
Initial complaint filed January 23, 2020. Case management plan entered February 10, 2020, setting out dates
for motions to dismiss, certain discovery events, class certification briefing, and final preconference trial.
!
!
!
!
!
!
Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.
!
!
The newly filed case and the earlier filed case are based on the same course of conduct by
!
the same Defendants, concerning the effect of Major League Baseball teams' cheating on
!
players of daily fantasy sports. The cases assert common consumer fraud claims against an
!
overlapping set of defendants.
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!          /s/ John Radice                                                        2/11/2020
Signature: ________________________________________                       Date: __________________!
!
!          Radice Law Firm, P.C.
Firm:         ________________________________________


                                                  Page !2
